Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                            March 29, 2022




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II

 STATE OF WASHINGTON,                                                  No. 54573-0-II

                                Respondent,

         v.

 LEONARD MARVING YOUNG, JR.,                                    UNPUBLISHED OPINION

                                Appellant.

       CRUSER, J. – Leonard Young was charged with child rape and child molestation against his

niece KT and indecent liberties against his niece NN after his nieces reported abuse to their mother.

The girls each reported the sexual assaults very shortly after they occurred. All of the charges were

tried together. At trial, the State presented evidence that, early in the morning on the day of the

sexual assault, Young lay down on NN’s bed and said “I want that pussy.” The State also presented

expert testimony from the nurse practitioner who examined the girls. She testified that KT’s

physical examination and report of pain were consistent with her account of the abuse. Young

appeals his convictions, arguing that (1) the trial court abused its discretion by allowing testimony

about his comment made while on NN’s bed, (2) he was denied effective assistance of counsel

because his trial counsel failed to request a severance of the charges and failed to request a limiting

instruction regarding the admission of the comment, and (3) the expert’s testimony improperly

commented on the victim’s credibility.
No. 54573-0-II


       We hold that (1) Young has failed to preserve his challenge regarding the admissibility of

Young’s sexual comment, (2) Young was not denied effective assistance of counsel, and (3) Young

has failed to preserve his challenge regarding the expert opinion testimony. Accordingly, we affirm

Young’s convictions.

                                             FACTS

                                    I. UNDERLYING INCIDENT

       In late October 2019, Young was released from prison and planned to live with his sister,

Lucinda Thompson. Thompson and her children had recently moved into her cousin’s house, and

she shared a bedroom with four of the children on the bottom floor of the house. Her two sons

slept on the bottom of a bunk bed, and her nine year old daughter, KT, slept on the top bunk.

Thompson shared a queen-sized bed with her oldest daughter, sixteen year old NN. During the

time relevant here, Thompson was not sleeping in her normal bed with NN. Instead, Thompson

was sleeping in her cousin’s room because her cousin was not at home.

       On the morning of Halloween, NN woke up around 3:00 or 4:00 and began putting on

makeup for her costume, which she planned to wear to school. During this time, Young got up

from the couch, where he was sleeping, and lay himself down on NN’s bed. While NN’s back was

turned to Young, he said, “I want that [pussy].” 1 Verbatim Report of Proceedings (VRP) at 93.

NN “thought it was weird, but he was talking in his sleep or something.” Id. at 94. NN turned

slightly to look at Young, and she saw “his hand moving like if he was touching himself,” and then

she tried not to look at him. Id. NN did not tell her mom about Young’s comment.

       That night, the family went trick-or-treating together. Afterward, the children went home

to sleep. Young and Thompson went to a bar with Thompson’s friend, Jerry Meas. Young and


                                                2
No. 54573-0-II


Thompson returned home from the bar, and Meas eventually joined them at the house. When

Young and Thompson got home, Young went into the children’s room and lay on NN’s bed. After

Meas arrived at the house, he and Thompson went up to Thompson’s cousin’s room to talk.

        NN stayed up for a bit longer and then went to bed. She woke up with Young’s hand in her

underwear. She pushed his hand away, jumped up, and used the light from her phone to figure out

that it was Young who was touching her. It looked like Young was pretending to be asleep. NN

went upstairs to tell her mom about what happened.

        About 20 minutes later, KT also came into the room crying and said “uncle tried having s-

e-x” with her. Id. at 101. Young had picked her up off of the top bunk, put her on the bigger bed,

and put a blanket over her. Young then pulled KT’s underwear down and put his mouth on her

“private.” Id. at 120. He then “leaned [her] on [her] side and tried to put it in [her] area.” Id. KT

explained at trial that “[h]e put it around [her] butt.” Id.

        Thompson took KT in the bathroom to see if she had any injuries. KT had no underwear

on and her genitals were “bright, bright red.” Id. at 145. Young was charged with first degree child

rape and first degree child molestation for his abuse of KT and indecent liberties for his abuse of

NN.

                                                II. TRIAL

        Prior to trial, the court held a hearing to resolve evidentiary issues. The State asked the trial

court to admit testimony about Young’s sexually suggestive comment toward NN. The court

indicated that the comment was admissible under ER 404(b) as evidence of a “lustful disposition,”

but the court asked for Young’s position. VRP (Mar. 10, 2020) at 17. Young argued that the




                                                    3
No. 54573-0-II


comment was “outside the events of the night he was accused of.” Id. The trial court explained

that the comment was still admissible:

       It shows the defendant’s lustful disposition towards the alleged victim. And in this
       case, the crime was allegedly committed within 24 hours of the 404(b) act, which
       is the statement that Mr. Young allegedly made to the victim. And it’s a very
       grotesque and very obvious statement that makes his lustful disposition very
       obvious and so there’s no question about that in my mind. So yes, that’s coming in
       that – that is certainly admissible.

Id. at 17-18. Young did not present any additional argument on the issue.

       At trial, NN, KT, Thompson, and Meas testified to the above facts. The State also presented

testimony from Judith Presson, an advanced registered nurse practitioner who evaluated NN and

KT about a month after Halloween. Presson testified that KT’s examination was consistent with

her account of the abuse and her reported pain. For example, she explained that KT’s account that

she experienced pain during the abuse “could be” consistent with something touching KT’s hymen.

2 VRP at 180. In addition, the State asked Presson whether “an in-tact hymen and a report of pain

like that, is that consistent or inconsistent with her report to you?” Id. She responded that “[i]t

would be consistent with what she said.” Id. Presson also stated that KT’s report that she

experienced pain while urinating was consistent with her report of the events. Lastly, Presson

explained that the fact that she did not notice any “fissures, tears, scarring,” or other abnormality

was consistent with KT’s report. Id.

       Young objected twice during Presson’s testimony. The first occurred when the State asked

Presson to describe how male genitalia would be able to touch the hymen, and Young objected

based on speculation. The court overruled this objection. The second occurred when the State

asked Presson whether it was “possible that slight penetration occurred.” Id. at 184. The court



                                                 4
No. 54573-0-II


sustained Young’s objection to this question. Neither of these questions or responses concerned

the consistency of KT’s report.

       In closing argument, the State mentioned Young’s comment on the morning of Halloween:

“[NN] testified . . . [Young] came behind, . . . and said some – I will just describe as some salacious

things to her, right? I want some of that p-u-s-s-y, is what [NN] said on the stand.” Id. at 214-15.

Young contended that the comment occurred while he was sleeping:

       [NN] said she thought he was talking in his sleep and not directing the comments
       at her, it made her uncomfortable, yes, but she thought he was asleep. He didn’t
       make any effort to touch her, or do anything directly towards her. He was just laying
       there. She thinks possibly masturbating, but obviously intoxicated. Again, said he
       smelled of alcohol, and he was muttering things as he sleeps. That doesn’t show a
       lustful disposition towards [NN]. That just shows that he talks in his sleep.

Id. at 225-26.

       The State also remarked during its closing argument that the jury needed to judge the

credibility of the witnesses: “So what it comes down to, folks, is, do you believe [NN] and [KT]?

Do you believe them? Do you believe what they told you?” Id. at 219. The jury was instructed:

“You are the sole judges of the credibility of each witness. You are also the sole judges of the

value or weight to be given to the testimony of each witness.” Clerk’s Papers (CP) at 86. The jury

was also instructed on expert opinions: “A witness who has special training, education, or

experience may be allowed to express an opinion in addition to giving testimony as to facts. You

are not, however, required to accept his or her opinion.” Id. at 90. The jury was also instructed,

“You must decide each count separately. Your verdict on one count should not control your verdict

on any other count.” Id. at 87.

       The jury found Young guilty on all charges. Young appeals.



                                                  5
No. 54573-0-II


                                            DISCUSSION

                                 I. SEXUALLY SUGGESTIVE COMMENT

          Young argues that the trial court erred in admitting his statement, “I want that pussy,” as

evidence of a lustful disposition because he did not direct the comment to either of the victims,

and thus there was not a sufficient connection between the comment and either of the victims. 1

This challenge to the admission of the remark is different than the objection Young lodged below.

We hold that Young failed to preserve this claim of error.

A. LEGAL PRINCIPLES

          A trial court’s decision to admit evidence is reviewed for abuse of discretion. Gonzales, 1

Wn. App. 2d 809, 819, 408 P.3d 376 (2017). A court abuses its discretion when its decision is

“manifestly unreasonable or based on untenable grounds or reasons.” Id.

          However, a party assigning error to an evidentiary ruling must predicate its claim on the

specific ground asserted at trial. State v. Guloy, 104 Wn.2d 412, 422, 705 P.2d 1182 (1985) (“Since

the specific objection made at trial is not the basis the defendants are arguing before this court,

they have lost their opportunity for review.”). The purpose of this rule is to give the trial court the

opportunity to prevent or cure the error. State v. Kirkman, 159 Wn.2d 918, 926, 155 P.3d 125

(2007).




1
  Young purports to assign error to the trial court’s failure to conduct an ER 403 or 404(b) analysis.
However, Young provided no argument on this issue in his brief. RAP 10.3(a)(6) directs each party
to supply in its brief, “argument in support of the issues presented for review, together with
citations to legal authority and references to relevant parts of the record.” Furthermore, “[p]assing
treatment of an issue or lack of reasoned argument” does not merit our consideration. Holland v.
City of Tacoma, 90 Wn. App. 533, 538, 954 P.2d 290 (1998). Accordingly, we decline to address
this issue.
                                                   6
No. 54573-0-II


B. ANALYSIS

       Young’s assertion of error on appeal is predicated on a different objection to this evidence

than he made at the trial court. On appeal, Young argues that the admission of NN’s testimony that

he said “I want that pussy” on the morning of Halloween was improper because there was not a

sufficient connection between the comment and NN or KT. Specifically, he contends that his

comment was not directed toward either NN or KT.2

       The trial court addressed Young’s comment at an evidentiary hearing prior to trial. The

trial court ultimately held that the comment was admissible to show Young’s “lustful disposition”

toward NN.3 VRP (Mar. 10, 2020) at 17. When asked whether Young had a position as to the

admissibility of the statement, defense counsel argued that the comment was “outside the events

of the night he was accused of.” Id. Young did not dispute the factual assertion inherent in the

State’s motion to admit the evidence, to wit: that the statement was made, and that it was directed

at NN. Rather, Young’s sole basis for objection was a temporal one—that the statement was made

too far in advance of the alleged crimes to be relevant.

       Had Young lodged the objection below that he now lodges on appeal, the trial court would

have held a factual hearing to determine whether a preponderance of the evidence supported the



2
  We note that no testimony suggested, and the State never argued, that this comment was directed
toward KT in any way. See, e.g., 2 VRP at 214-15 (“[NN] testified . . . [Young] came behind, . . .
and said some – I will just describe as some salacious things to her, right? I want some of that p-
u-s-s-y, is what [NN] said on the stand.”).
3
  After the parties’ briefing, the supreme court rejected the term “lustful disposition” and held that
it is not a permissible separate means of admitting evidence of prior sexual misconduct. State v.
Crossguns,      No. 99396-3, slip. op. at                 12-13 (Wash.          Mar. 10, 2022),
https://www.courts.wa.gov/opinions/pdf/993963.pdf. However, evidence of prior sexual
misconduct may still be properly admitted for other purposes under ER 404(b). Id. at 13-15.
                                                  7
No. 54573-0-II


assertion that the comment was directed at NN. See State v. Gresham, 173 Wn.2d 405, 421, 269

P.3d 207 (2012). Had the trial court found the statement was not directed at NN, the trial court

could not have admitted the evidence of Young’s comment under the State’s theory of

admissibility. However, Young deprived the trial court of the opportunity to settle this factual

question by failing to lodge the specific objection below that he now wishes for us to resolve on

appeal. “Resolution of factual disputes is a task for the trier of fact, not [the appellate] court.” State

v. Solomon, 3 Wn. App. 2d 895, 906, 419 P.3d 436 (2018).

        Because Young’s challenge to the trial court’s evidentiary decision on appeal was not

brought below, we decline to review this claim. 4

                              II. INEFFECTIVE ASSISTANCE OF COUNSEL

        Young argues that he was denied effective assistance of counsel when his attorney failed

to request a limiting instruction pertaining to Young’s comment to NN and failed to request

severance of his charges. 5 We hold that Young was not denied effective assistance of counsel.



4
  Because Young does not does not demonstrate or even argue that this issue, which is premised
on the trial court’s alleged violation of an evidence rule, involves a constitutional error, we do not
discuss RAP 2.5(a)(3). The closest Young comes to such an argument is in the harmless error
section of his brief, when he comments that “[r]eversal is required when within a reasonable
probability, the erroneous admission of evidence materially affected the outcome. State v.
Everybodytalksabout, 145 Wn.2d 456, 468-69, 39 P.3d 294 (2002). This is so because the
defendant is denied his or her constitutional right to a fair trial.” Br. of Appellant at 18. Notably,
Young does not provide a citation to legal authority for the assertion that a defendant is denied the
constitutional right to a fair trial when a trial court erroneously admits evidence. Where, as here,
“no authorities are cited in support of a proposition, the court is not required to search out
authorities, but may assume that counsel, after diligent search, has found none.” DeHeer v. Seattle
Post-Intelligencer, 60 Wn.2d 122, 126, 372 P.2d 193 (1962).
5
 In his opening brief, Young also argued that he was denied effective assistance of counsel when
his trial counsel failed to object to the admission of the sexually suggestive comment (issue I
supra). However, he withdrew this argument in his reply brief.
                                                    8
No. 54573-0-II


A. LEGAL PRINCIPLES

       The right to counsel includes the right to effective assistance of counsel. State v. Grier, 171

Wn.2d 17, 32, 246 P.3d 1260 (2011). To prevail on a claim of ineffective assistance of counsel, a

defendant must show “(1) that defense counsel’s conduct was deficient, . . . and (2) that the

deficient performance resulted in prejudice.” State v. Reichenbach, 153 Wn.2d 126, 130, 101 P.3d

80 (2004).

       Performance is deficient if it falls below an objective standard of reasonableness based on

the record established at trial. State v. McFarland, 127 Wn.2d 322, 334-35, 899 P.2d 1251 (1995).

There is a strong presumption that counsel performed reasonably, but this presumption can be

overcome when “ ‘there is no conceivable legitimate tactic explaining counsel’s performance.’ ”

Grier, 171 Wn.2d at 33 (quoting Reichenbach, 153 Wn.2d at 130). To establish prejudice, the

defendant must show that “ ‘there is a reasonable probability that, but for counsel’s deficient

performance, the outcome of the proceedings would have been different.’ ” Id. at 34 (quoting State

v. Kyllo, 166 Wn.2d 856, 862, 215 P.3d 177 (2009)). We need not address both prongs of the test

when the defendant’s showing on one prong is insufficient. State v. Foster, 140 Wn. App. 266,

273, 166 P.3d 726 (2007).

B. ANALYSIS

       1. Failure to Request Limiting Instruction

       Young argues that he was denied effective assistance when his trial counsel failed to

request an instruction that the sexually suggestive comment should only be considered in relation

to NN. He argues he was prejudiced because, as a result, “the jury was permitted to use the

evidence to convict in the unrelated case involving K.T.” Br. of Appellant at 25. We disagree.


                                                 9
No. 54573-0-II


        As we note above, the State never asserted that Young’s comment was directed toward KT,

nor did any witness testify that Young’s comment was directed to KT. The State argued only that

the sexually suggestive comment was directed to NN. Young contends that the prosecutor’s

closing argument allowed the jury to use this evidence in its consideration of the charges involving

KT when the State told the jury members that it was their job to judge the credibility of NN and

KT, saying, “ ‘So what it comes down to, folks, is, do you believe [NN] and [KT]? Do you believe

them? Do you believe what they told you?’ ” Br. of Appellant at 25 (quoting 2 VRP at 219).

However, it simply does not follow that the prosecutor remarking that the jury members were the

judges of the credibility of the witnesses equated to the prosecutor arguing that the sexually

suggestive remark made to NN was evidence that Young abused KT. 6

        Therefore, Young’s argument that he was prejudiced because the jurors considered the

sexually suggestive comment made to NN in relation to his offenses against KT is unpersuasive.

Under the facts of this case, there is no danger that the jury would have concluded that the comment

was directed toward KT. We hold that Young was not denied effective assistance of counsel on

this basis.

        2. Failure to Request Severance of Charges

        Young argues that defense counsel was ineffective by failing to move for severance of the

charges for his conduct against each victim. We disagree.




6
  The State also referenced the trial court’s “Instruction No. 1” in this portion of its closing
argument, and the instruction appears to include language reflected in the Washington Pattern Jury
Instructions. 11 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL
1.02 (5th ed. 2021) (“You are the sole judges of the credibility of each witness.”).
                                                10
No. 54573-0-II


       a. Legal Principles

       “Separate trials are not favored in Washington and defendants seeking severance have the

burden of demonstrating that a joint trial would be so manifestly prejudicial as to outweigh the

concern for judicial economy.” State v. Hoffman, 116 Wn.2d 51, 74, 804 P.2d 577 (1991).

       To establish prejudice in the context of an ineffective assistance of counsel claim arising

from counsel’s failure to move for severance, the defendant must show (1) “that a severance

motion would likely have been granted,” and (2) that “there is a reasonable probability that the

jury would not have found him guilty of” the severed charges. State v. Sutherby, 165 Wn.2d 870,

884, 204 P.3d 916 (2009). The trial court considers the following factors to determine whether

charges should be severed: “ ‘(1) the strength of the State’s evidence on each count; (2) the clarity

of defenses as to each count; (3) court instructions to the jury to consider each count separately;

and (4) the admissibility of evidence of the other charges even if not joined for trial.’ ” Sutherby,

165 Wn.2d at 884-85 (quoting State v. Russell, 125 Wn.2d 24, 63, 882 P.2d 747 (1994)). After this

balancing, “any residual prejudice must be weighed against the need for judicial economy.”

Russell, 125 Wn.2d at 63.

       b. Analysis

       Young argues that the four factors above support severance of the charges against him. We

disagree.

       As to the first factor, the State’s evidence as to each victim was very strong. The evidence

consisted of testimony from both victims, as well as corroboration from the adults to which the

victims reported the abuse, including expert testimony. Each victim reported their abuse

separately, and the reports were made immediately after the abuse occurred. NN testified about


                                                 11
No. 54573-0-II


Young’s comment, “I want that pussy,” in the morning on the day the abuse occurred. And KT

had observable injury and reported pain from the abuse. Although Young characterizes the State’s

evidence as “scant and generally weak,” the State’s evidence as to each of these charges was

actually quite strong. Br. of Appellant at 26. This factor does not weigh in favor of severance.

       As to the second factor, the clarity of defenses as to each count, Young’s defense as to both

victims was the same: denial that any touching occurred. With regard to KT, Young argued that

KT’s testimony had “enough inconsistencies” that the jury should have a reasonable doubt. 2 VRP

at 227. With regard to NN, Young denied that he had sexual contact with her and alternatively

argued that, if he did, the contact occurred while he was asleep.7

       Although there were slight differences in Young’s defenses regarding each victim, the

defenses were not mutually antagonistic. And even when defenses are mutually antagonistic,

severance is not necessarily required. Hoffman, 116 Wn.2d at 74; State v. Bythrow, 114 Wn.2d

713, 720-22, 790 P.2d 154 (1990). The burden is on Young to demonstrate “that the conflict is so

prejudicial that defenses are irreconcilable, and the jury will unjustifiably infer that this conflict

alone demonstrates” guilt. Hoffman, 116 Wn.2d at 74. In his brief, Young devotes almost no

argument to this factor, relying merely on the fact that, in Sutherby, 165 Wn.2d at 885, this factor

was found to weigh in favor of severance, and on his attorney’s brief argument at trial that he was

asleep during any sexual contact that may have occurred with NN. We conclude that Young has

not shown this factor to weigh in favor of severance.




7
  Regarding the abuse of NN, we note that the “sleep sex” defense is an affirmative defense which
the defendant must prove by a preponderance of the evidence. State v. Deer, 175 Wn.2d 725, 740-
41, 287 P.3d 539 (2012).
                                                 12
No. 54573-0-II


       As to the third factor, the jury was properly instructed to consider each count separately

and that its verdict on one count should not control its verdict on other counts. Therefore, this

factor does not weigh in favor of severance.

       As to the fourth factor, the cross-admissibility of the charges, Young frames this factor

only in terms of the cross-admissibility of the sexually suggestive comment. However, this factor

looks at whether evidence in each case would be cross-admissible in the other case generally.

Sutherby, 165 Wn.2d at 885. Here, the sexually suggestive comment was a small piece of the

overall evidence submitted to the jury. Because Young raises this issue in the context of ineffective

assistance of counsel, he bears the burden of persuading us that evidence in each of these cases

would not have been admissible in a trial on the other case. To the extent that Young confines his

argument only to the sexually suggestive comment, he fails to meet this burden. Therefore, this

factor weighs against Young.

       Young fails to demonstrate that a severance motion would have been granted.

       Moreover, Young does not establish, or even argue, that there is a reasonable probability

that the outcome would have been different—specifically, that he would have been acquitted of

any of the charges in each case had they been tried separately. Under Sutherby, prejudice requires

the defendant to show both that a motion to sever would likely have been granted and that there is

a reasonable probability that he would have been acquitted of the severed charges. Id. at 884. The

Sutherby court reversed only the defendant’s convictions for child rape and molestation because

the defendant conceded he could not demonstrate prejudice with respect to the child pornography

charges, and he did “not seek reversal of those charges based on ineffective assistance of counsel.”

Id. at 887 n.8. Here, Young does not specify which charges he asks us to reverse, nor has he argued


                                                 13
No. 54573-0-II


that a new jury would decide any of the charges differently in a separate trial. See, e.g., State v.

Warren, 55 Wn. App. 645, 655, 779 P.2d 1159 (1989) (holding defendant was not prejudiced by

counsel’s failure to move for severance because the court could “find no basis to conclude that the

jury might reasonably have performed this assessment differently had the charges been tried

separately.”). Therefore, Young cannot establish the requisite prejudice.

       Young’s sole reliance on Sutherby is unavailing. In Sutherby, the defendant was charged

with first degree child rape, first degree child molestation, and possession of child pornography,

and all charges were tried in one trial. 165 Wn.2d at 874. During the defendant’s arrest for the

sexual abuse, officers searched two of his computers after obtaining his consent and found several

files containing child pornography. Id. at 875-76. The defendant denied sexually abusing the child

victim, and he argued at trial that he inadvertently downloaded the child pornography when

downloading adult pornography. Id. at 885. The supreme court held that counsel was ineffective

for failing to request severance of the charges. Id. at 887.

       The court reasoned that a motion to sever likely would have been granted because (1) the

evidence of possession of child pornography was stronger than the evidence for the rape and

molestation charges, (2) the defendant had separate defenses for the charges, (3) even though the

jury was instructed to decide each count separately, the State argued that the defendant’s

possession of child pornography supported the child victim’s allegations, and (4) the evidence of

possession of child pornography would have been subject to exclusion under ER 404(b) because

it would “merely show Sutherby’s predisposition toward molesting children” rather than the

particular victim. Id. at 885-86. Based on this analysis, the court also explained that the outcome

likely would have been different for a separate trial on the rape and molestation charges. Id. at 887.


                                                 14
No. 54573-0-II


       The separate charge of child pornography in Sutherby was factually unrelated to the rape

and molestation charges. Id. at 875-76. Young claims that he similarly was “charged with separate

and distinct crimes in which there was no overlap.” Br. of Appellant at 29. However, the charges

and evidence against Young on each charge had significant overlap. Although the victims each

testified to events unique to them, the events occurred within approximately 20 minutes of each

other, and both victims immediately reported the abuse to the same two adults, who both testified

at trial. NN was still talking to Thompson and Meas about Young’s abuse when KT came in to

report the rape and molestation. Sutherby is distinguishable.

       Here, Young cannot establish that he would have been acquitted of the charge involving

NN, or the charges involving KT, had the cases been tried separately. Accordingly, his ineffective

assistance of counsel claim fails.

       We hold that Young was not denied effective assistance of counsel.

                                III. IMPROPER OPINION TESTIMONY

       Young argues that the State’s expert testimony that KT’s physical examination was

consistent with her report of the events improperly bolstered KT’s credibility. We hold that Young

failed to preserve this challenge.

A. LEGAL PRINCIPLES

       As we note above, “[a] party may assign evidentiary error on appeal only on a specific

ground made at trial.” Kirkman, 159 Wn.2d at 926; see also Guloy, 104 Wn.2d at 422. We may

decline to review claims of error that the defendant did not raise in the trial court. RAP 2.5(a).

However, a defendant can raise a “manifest error affecting a constitutional right” for the first time

on appeal. RAP 2.5(a)(3). This exception “does not permit all asserted constitutional claims to be


                                                 15
No. 54573-0-II


raised for the first time on appeal.” Kirkman, 159 Wn.2d at 934. Rather, “[w]e look to the asserted

claim and assess whether, if correct, it implicates a constitutional interest as compared to another

form of trial error.” State v. O’Hara, 167 Wn.2d 91, 98, 217 P.3d 756 (2009).

        After determining whether the alleged error is of constitutional magnitude, the court looks

to whether the error is manifest. Id. at 99. Error is manifest under RAP 2.5(a) if the appellant can

show actual prejudice, demonstrated by a “ ‘plausible showing by the [appellant] that the asserted

error had practical and identifiable consequences in the trial of the case.’ ” O’Hara, 167 Wn.2d at

99 (alteration in original) (internal quotation marks omitted) (quoting Kirkman, 159 Wn.2d at 935).

The defendant bears the burden of demonstrating that the alleged error is both manifest and of

constitutional magnitude. State v. Knight, 176 Wn. App. 936, 950-51, 309 P.3d 776 (2013).

B. ANALYSIS

        Young did not object to the testimony he now challenges on appeal. Therefore, Young

must show that admission of the testimony was a manifest error affecting a constitutional right.

Kirkman, 159 Wn.2d at 926.

        Although opinion testimony regarding victim credibility implicates the constitutional right

to a jury trial, this is not necessarily manifest constitutional error. Id. at 927. “Admission of witness

opinion testimony on an ultimate fact, without objection, is not automatically reviewable as a

‘manifest’ constitutional error. ‘Manifest error’ requires a nearly explicit statement by the witness

that the witness believed the accusing victim.” Id. at 936.

        Kirkman involved two separate cases in which the State’s medical expert testified as to

whether the victim’s physical examination was consistent with the victim’s report. Id. at 923-24.

The defendant did not object in either instance. Id. The supreme court held that this was not


                                                   16
No. 54573-0-II


manifest constitutional error that could be raised for the first time on appeal because the testimony

related only indirectly to the victims’ credibility. Id. at 922. This was in part because the expert

never gave an opinion that the defendant was guilty or that he believed the victim. Id. at 933, 936.

The court also “concluded there was no prejudice in large part because, despite the allegedly

improper opinion testimony on witness credibility, the jury was properly instructed that jurors ‘are

the sole judges of the credibility of witnesses,’ and that jurors ‘are not bound’ by expert witness

opinions.” State v. Montgomery, 163 Wn.2d 577, 595, 83 P.3d 267 (2008) (internal quotations

omitted) (quoting Kirkman, 159 Wn.2d at 937).

       Here, Presson, the nurse practitioner, testified that KT’s physical examination and her

reported pain were consistent with her account of what happened. Young contends that, in eliciting

this testimony, the State “went further than asking Ms. Presson if KT gave any indication she was

lying. Here the State repeatedly asked Ms. Presson if KT’s report of discrete acts that occurred

during the assault was consistent with her report of pain.” Br. of Appellant at 31.

       However, this is similar to the expert testimony in Kirkman that the victims’ reports were

“consistent” with their physical examinations. 159 Wn.2d at 923, 924. The supreme court held that

this was not an improper opinion on the victim’s credibility. Id. at 936-37.8 In addition, here, the

trial court instructed the jurors that they were the sole judges of credibility and that they did not




8
 The supreme court has also explained:
      To avoid inviting witnesses to express their personal beliefs, one permissible and
      perhaps preferred way is for trial counsel to phrase the question “is it consistent
      with” instead of “do you believe.” For example, experts are often asked if a history
      is “consistent” with clinical findings or if certain assumptions are “consistent” with
      a conclusion. This court approved this form of question in Kirkman.
Montgomery, 163 Wn.2d at 592-93 (footnote omitted).
                                                 17
No. 54573-0-II


need to accept the expert’s opinion. This was key to the court’s determination that the defendants

were not prejudiced in Kirkman. Id. at 937.

        Young contends that his case is distinguishable from Kirkman because the expert opinion

in Kirkman “ ‘neither corroborated nor undercut [the victim’s] account.’ ” Br. of Appellant at 33

(quoting Kirkman, 159 Wn.2d at 930). But the court held that manifest error in this context

“requires a nearly explicit statement by the witness that the witness believed the accusing victim.”

Kirkman, 159 Wn.2d at 936. Presson’s testimony did not meet this standard.

        Because Presson did not make a nearly explicit statement regarding KT’s credibility, the

admission of her testimony was not manifest constitutional error. Therefore, we hold that Young

failed to preserve this challenge.

                                          CONCLUSION

        We hold that Young failed to preserve his challenge regarding the admissibility of the

sexually suggestive comment. In addition, we hold that Young was not denied effective assistance

of counsel when his trial counsel failed to seek a limiting instruction or move for severance. Lastly,

we hold that Young has failed to preserve his challenge regarding Presson’s testimony.

Accordingly, we affirm Young’s convictions.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                 18
No. 54573-0-II




                      CRUSER, J.
 We concur:



WORSWICK, J.




LEE, C.J.




                 19